DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 objected to because of the following informalities:  The claim begins with a period.  Appropriate correction is required.
Claim 4 objected to because of the following informalities: line 4  “wherein where” should read “wherein the location where” for clarity; line 5 “further” should read “farther”; and line 5 “comparing to” should read “compared to”.  Appropriate correction is required.
Claim 6 objected to because of the following informalities:  line 2 “further comprises” should read “the following”.  Appropriate correction is required.
Claims 6 and 15 objected to because of the following informalities:  line 3 of claim 6 and line 4 of claim 15 “followings” should read “further comprising”.  Appropriate correction is required.
Claims 6-7 and 15-16 objected to because of the following informalities:  the claims refer to “the AI models”, while depending upon claim 1 which only teaches a single AI model.  Appropriate correction is required.
Claim 13 objected to because of the following informalities:  line 5 “further” should read “farther”; and line 5 “comparing to” should read “compared to”.  Appropriate correction is required.
Claim 19 objected to because of the following informalities:  the last line reads “for playing” which should read “play”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-10, and 13-18 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Using the subject matter eligibility test from page 74621 of the Federal Register Notice titled “2014 Interim Guidance on Patent Subject Matter Eligibility,” a two-step process is performed. Under step 1, the claims are analyzed to determine if the claim is directed to a process, machine, article of manufacture, or composition of matter. In this case, claims 1 and 4-9 are directed to a method, which is a process, and claims 10 and 13-18 are directed to an apparatus, which is a machine or article of manufacture. Step 2A (part 1 of the Mayo test), using the guidance from pages 50-57 of the Federal Register Vol. 84 No. 4 from Monday, January 7, 2019, requires applying a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception, determining if the claim is directed to a law of nature, a natural phenomenon, or an abstract idea. In this case, claim 1 recites processing and mixing sound signals, which is a mathematical calculation. In Prong Two, examiners evaluate whether the judicial exception is integrated into a practical application that imposes a meaningful limit on the judicial exception. In this case, additional limitations of receiving signals are not sufficient to constitute integration into a practical application.
Step 2B (part 2 of the Mayo test) requires analyzing the claims to determine if they recite additional elements that amount to significantly more than the judicial exception. In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea itself.  

Regarding claims 1 and 10, processing and mixing sound signals are mathematical calculations, which is an abstract idea. Receiving signals is insignificant extrasolution activity, while additional components such as microphone and processor are generic components, and do not constitute application into a practical application or significantly more.

Regarding claims 4 and 13, modifying the sound signals is a mathematical calculation, which is an abstract idea. Additional limitations of receiving signals are insignificant extrasolution activity, and do not constitute integration into a practical application or significantly more.

Regarding claims 5 and 14, the limitations are further clarifications of the above abstract ideas.

Regarding claims 6 and 15, selection of a model is a mental process, which is an abstract idea, while the remaining limitations are further clarifications of the above abstract ideas, without integration into a practical application and without significantly more.

Regarding claims 7 and 16, selection of a model is a mental process, which is an abstract idea. Additional limitations of receiving signals are insignificant extrasolution activity, and do not constitute integration into a practical application or significantly more.

Regarding claims 8-9 and 17-18, removing sounds and enhancing sounds are mathematical processes, which are abstract ideas without integration into a practical application and without significantly more.

The limitations of the claims, taken alone, do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. Applicable case law cited in the Federal Register includes, but is not limited to: Alice Corp., 134 S. Ct. at 2355-56, Digitech Image Tech., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344 (Fed. Cir. 2014), Benson, 409 U.S. at 63.

See "Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al.," dated June 25, 2014, and the Federal Register notice titled "2014 Interim Guidance on Patent Subject Matter Eligibility" (79 FR 74618).

	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 10-11, 13-14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien (US 9,699,288 B1), in view of Park et al. (Park, S. R., & Lee, J. (2016). A fully convolutional neural network for speech enhancement. arXiv preprint arXiv:1609.07132.), hereinafter referred to as Park.

Regarding claim 1, Chien teaches:
An acoustic scene conversion method, comprising: 
receiving sound signals including user's voice sounds and scenic sounds (col. 2 lines 46-57, where a first microphone acquires voice mixed with environmental noise);
mixing the enhanced voice sounds without scenic sounds with new scenic sounds in order to generate converted sound signals (Fig. 5 element 105, col. 4 lines 47-50, where the voice and disguised environmental sound signal are mixed).  
Chien does not teach:
processing the sound signals according to an Al model in order to generate enhanced voice sounds without scenic sounds; and
Park teaches:
processing the sound signals according to an Al model in order to generate enhanced voice sounds without scenic sounds (Fig. 1, Page 1 section 1, where R-CED is used to denoise a speech signal); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chien by using the model of Park (Park page 1 section 1) for the noise removal of Chien (Chien col. 4 lines 43-44) in order to have a memory efficient denoising algorithm that creates minimal artifacts and can be implemented in an embedded device (Park page 1 paragraph 5).

Regarding claim 2, Chien in view of Park teaches:
The acoustic scene conversion method as claimed in claim 1, further comprises at least one of following steps: 
transmitting the converted sound signals to a remote apparatus for playing via a network in real time (Chien col. 3 lines 12-22, where the environmental noise is disguised during a call); and 
playing the converted sound signals (Chien col. 3 lines 12-22, where the receiver on the other end of the call hears the converted audio).  

Regarding claim 4, Chien in view of Park teaches:
The acoustic scene conversion method as claimed in claim 1, further comprises: 
receiving second sound signals which are concurrently received with the sound signals, wherein where the second sound signals are received is further away from the user's mouth comparing to where the sound signals are received (Chien col. 2 lines 46-57, where a second microphone, located away from the first microphone, acquires the environmental noise); and 
modifying the sound signals according to differences between the sound signals and the second sound signals prior to the processing step (Chien col. 3 lines 55-60, where subtraction is used to remove the noise from the mixed input signal).  

Regarding claim 5, Chien in view of Park teaches:
The acoustic scene conversion method as claimed in claim 1, wherein the Al model is a trained fully convolutional neural network model, the sound signals are inputs of the fully convolutional neural network model (Park page 2 section 3.2, where R-CED is a fully convolutional network, and Fig. 3, page 1 section 2, where noisy spectra are input to the network).  

Regarding claim 10, Chien teaches:
An acoustic scene conversion apparatus, comprising: 
a microphone, configured for receiving sound signals including user's voice sounds and scenic sounds (col. 2 lines 46-57, where a first microphone acquires voice mixed with environmental noise); and 
a processor unit (Fig. 1 elements 20, 30, col. 2 lines 21-26, where a processor is connected to the voice acquiring device), coupled to the microphone, configured to execute multiple instructions stored in non-volatile memory to realize the following steps:
mixing the enhanced voice sounds without scenic sounds with new scenic sounds in order to generate converted sound signals (Fig. 5 element 105, col. 4 lines 47-50, where the voice and disguised environmental sound signal are mixed).  
Chien does not teach:
processing the sound signals according to an Al model in order to generate enhanced voice sounds without scenic sounds; and
Park teaches:
processing the sound signals according to an Al model in order to generate enhanced voice sounds without scenic sounds (Fig. 1, Page 1 section 1, where R-CED is used to denoise a speech signal); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chien by using the model of Park (Park page 1 section 1) for the noise removal of Chien (Chien col. 4 lines 43-44) in order to have a memory efficient denoising algorithm that creates minimal artifacts and can be implemented in an embedded device (Park page 1 paragraph 5).

Regarding claim 11, Chien in view of Park teaches:
The acoustic scene conversion apparatus as claimed in claim 10, further comprises: 
a network interface connecting to a network (Chien Fig. 1 element 206, col. 4 lines 17-22, where the communication module transmits the audio signal); and 
a speaker (Chien Fig. 1 element 206, col. 4 lines 17-22, where the receiver hears the signal), 
wherein the processor unit is further configured to realize at least one of following: 
transmitting the converted sound signals to a remote apparatus for playing via the network through the network interface in real time (Chien col. 3 lines 12-22, where the environmental noise is disguised during a call); and 
having the speaker playing the converted sound signals (Chien col. 3 lines 12-22, where the receiver on the other end of the call hears the converted audio).  

Regarding claim 13, Chien in view of Park teaches:
The acoustic scene conversion apparatus as claimed in claim 10, further comprises: 
a second microphone, configured for receiving second sound signals which are concurrently received with the sound signals, wherein the second microphone is further away from the user's mouth comparing to the microphone (Chien col. 2 lines 46-57, where a second microphone, located away from the first microphone, acquires the environmental noise), 
wherein the processor unit is further configured to realize modifying the sound signals according to differences between the sound signals and the second sound signals prior to the processing step (Chien col. 3 lines 55-60, where subtraction is used to remove the noise from the mixed input signal).  

Regarding claim 14, Chien in view of Park teaches:
The acoustic scene conversion apparatus as claimed in claim 10, wherein the Al model is a trained fully convolutional neural network model, the sound signals are inputs of the fully convolutional neural network model (Park page 2 section 3.2, where R-CED is a fully convolutional network, and Fig. 3, page 1 section 2, where noisy spectra are input to the network).  

Regarding claim 19, Chien teaches:
A telephonic system for acoustic scene conversion, comprising: 
a network (Fig. 1 element 206, col. 4 lines 17-22, where a signal is transmitted to a receiver, which requires a telecommunication network); 
a first apparatus (Fig. 1, col. 2 lines 21-26, where a communication device is used), further comprising: 
a first network interface, configured to connect to the network (Fig. 1 element 206, col. 4 lines 17-22, where the communication module transmits the audio signal); 
a microphone, configured for receiving sound signals including user's voice sounds and scenic sounds (col. 2 lines 46-57, where a first microphone acquires voice mixed with environmental noise); and 
a first processor unit (Fig. 1 elements 20, 30, 206, col. 2 lines 21-26, where a processor is connected to the voice acquiring device and communication module), coupled to the first network interface and the microphone, configured to execute multiple instructions stored in non-volatile memory to realize the following steps:
mixing the enhanced voice sounds without scenic sounds with new scenic sounds in order to generate converted sound signals (Fig. 5 element 105, col. 4 lines 47-50, where the voice and disguised environmental sound signal are mixed); and 
transmitting the converted sound signals to a remote apparatus for playing via the network through the network interface in real time (col. 3 lines 12-22, where the environmental noise is disguised during a call); and 
a second apparatus (Fig. 1, col. 2 lines 21-26, where a communication device is used), further comprising: 
a second network interface, configured to connect to the network (Fig. 1 element 206, col. 4 lines 17-22, where the communication module transmits the audio signal); 
a speaker (Fig. 1 element 206, col. 4 lines 17-22, where the receiver hears the signal); and 
a second processor unit (Fig. 1 elements 20, 30, 206, col. 2 lines 21-26, where a processor is connected to the voice acquiring device and communication module), coupled to the second network interface and the speaker, configured to execute multiple instructions stored in non-volatile memory to realize the following steps: 
receiving the converted sound signals via the second network interface (Fig. 1 element 206, col. 4 lines 17-22, where the receiver receives the signal); and 
having the speaker for playing the converted sound signals (Fig. 1 element 206, col. 4 lines 17-22, where the receiver hears the signal).  
Chien does not teach:
processing the sound signals according to an Al model in order to generate enhanced voice sounds without scenic sounds;
Park teaches:
processing the sound signals according to an Al model in order to generate enhanced voice sounds without scenic sounds (Fig. 1, Page 1 section 1, where R-CED is used to denoise a speech signal);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chien by using the model of Park (Park page 1 section 1) for the noise removal of Chien (Chien col. 4 lines 43-44) in order to have a memory efficient denoising algorithm that creates minimal artifacts and can be implemented in an embedded device (Park page 1 paragraph 5).

Claim(s) 3, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien in view of Park, and further in view of Song et al. (US 2020/0204854 A1), hereinafter referred to as Song.

Regarding claim 3, Chien in view of Park teaches:
The acoustic scene conversion method as claimed in claim 2,
Chien in view of Park does not teach:
wherein a time delay between the receiving and the playing by the remote apparatus is less than a threshold value defined by telephonic voice service standards which the network is compliant to.
Song teaches:
wherein a time delay between the receiving and the playing by the remote apparatus is less than a threshold value defined by telephonic voice service standards which the network is compliant to (para [0178], where the audio is transmitted if the delay is under 200ms and not transmitted if the threshold is exceeded).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chien in view of Park by using the threshold of Song (Song para [0178]) in the call of Chien in view of Park (Chien col. 3 lines 12-22) in order to reduce playback delay of audio data receiving end (Song para [0177]).

Regarding claim 12, Chien in view of Park teaches:
The acoustic scene conversion apparatus as claimed in claim 11,
Chien in view of Park does not teach:
wherein a time delay between the receiving and the playing by the remote apparatus is less than a threshold value defined by telephonic voice service standards which the network is compliant to.
Song teaches:
wherein a time delay between the receiving and the playing by the remote apparatus is less than a threshold value defined by telephonic voice service standards which the network is compliant to (para [0178], where the audio is transmitted if the delay is under 200ms and not transmitted if the threshold is exceeded).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chien in view of Park by using the threshold of Song (Song para [0178]) in the call of Chien in view of Park (Chien col. 3 lines 12-22) in order to reduce playback delay of audio data receiving end (Song para [0177]).

Regarding claim 20, Chien in view of Park teaches:
The telephonic system as claimed as claim 19,
Chien in view of Park does not teach:
wherein a time delay between the receiving and the playing by the second apparatus is less than a threshold value defined by telephonic voice service standards which the network is compliant to.
Song teaches:
wherein a time delay between the receiving and the playing by the second apparatus is less than a threshold value defined by telephonic voice service standards which the network is compliant to (para [0178], where the audio is transmitted if the delay is under 200ms and not transmitted if the threshold is exceeded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chien in view of Park by using the threshold of Song (Song para [0178]) in the call of Chien in view of Park (Chien col. 3 lines 12-22) in order to reduce playback delay of audio data receiving end (Song para [0177]).

Claim(s) 6-9 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien, in view of Park, and further in view of Lim et al. (US 2021/0110821 A1), hereinafter referred to as Lim.

Regarding claim 6, Chien in view of Park teaches:
The acoustic scene conversion method as claimed in claim 1,
Chien in view of Park does not teach:
further comprises selecting the Al models from multiple candidate Al models according to one or any combination of followings: 
gender of the user; 
age of the user; and 
position of the acoustic scene.  
Lim teaches:
The acoustic scene conversion method as claimed in claim 1, further comprises selecting the Al models from multiple candidate Al models according to one or any combination of followings: 
gender of the user (Lim para [0047], where a specific model is selected based on corresponding user information); 
age of the user (Lim para [0047], where user characteristic includes age); and 
position of the acoustic scene (Lim para [0075], where filtering parameters are chosen depending on the location of the user).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chien in view of Park by using the preprocessing of Lim (Lim para [0075]) on the noisy signal of Chien in view of Park (Chien col. 2 lines 46-57) in order to prevent unnecessary power consumption (Lim para [0074]).

Regarding claim 7, Chien in view of Park teaches:
The acoustic scene conversion method as claimed in claim 1, further comprises: 
Chien in view of Park does not teach:
receiving positional data of the acoustic scene; and 
selecting the Al models from multiple candidate Al models according to the positional data of the acoustic scene.  
Lim teaches:
receiving positional data of the acoustic scene (Lim para [0072], where location information of the user is obtained); and 
selecting the Al models from multiple candidate Al models according to the positional data of the acoustic scene (Lim para [0075], where filtering parameters are chosen depending on the location of the user).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chien in view of Park by using the preprocessing of Lim (Lim para [0075]) on the noisy signal of Chien in view of Park (Chien col. 2 lines 46-57) in order to prevent unnecessary power consumption (Lim para [0074]).

Regarding claim 8, Chien in view of Park teaches:
The acoustic scene conversion method as claimed in claim 1, wherein the processing step further comprises: 
removing the scenic sounds from the sound signals according to a first Al model to generate de-noised sound signals (Park Fig. 1, Page 1 section 1, where R-CED is used to denoise a speech signal); and
Chien in view of Park does not teach:
enhancing voice sounds of the de-noised sound signals according to a second Al model to generate the enhanced voice sounds without scenic sounds.  
Lim teaches:
enhancing voice sounds of the de-noised sound signals according to a second Al model to generate the enhanced voice sounds without scenic sounds (Lim para [0060], where multiple AI models are used, and [0075], [0092], where pre-processing includes filtering noise and enhancing the speech signal).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chien in view of Park by using the preprocessing of Lim (Lim para [0075]) on the noisy signal of Chien in view of Park (Chien col. 2 lines 46-57) in order to prevent unnecessary power consumption (Lim para [0074]).

Regarding claim 9, Chien in view of Park teaches:
The acoustic scene conversion method as claimed in claim 1, wherein the processing step further comprises:
removing the scenic sounds from the enhanced voice sounds according to a first Al model to generate the enhanced voice sounds without scenic sounds (Park Fig. 1, Page 1 section 1, where R-CED is used to denoise a speech signal).  
Chien in view of Park does not teach:
enhancing voice sounds of the sound signals according to a second Al model to generate the enhanced voice sounds; and 
Lim teaches:
enhancing voice sounds of the sound signals according to a second Al model to generate the enhanced voice sounds (Lim para [0060], where multiple AI models are used, and [0075], [0092], where pre-processing includes filtering noise and enhancing the speech signal); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chien in view of Park by using the preprocessing of Lim (Lim para [0075]) on the noisy signal of Chien in view of Park (Chien col. 2 lines 46-57) in order to prevent unnecessary power consumption (Lim para [0074]).

Regarding claim 15, Chien in view of Park teaches:
The acoustic scene conversion apparatus as claimed in claim 10,
Chien in view of Park does not teach:
wherein the processor unit is further configured to realize selecting the Al models from multiple candidate Al models according to one or any combination of followings: 
gender of the user; 
age of the user; and 
position of the acoustic scene.  
Lim teaches:
wherein the processor unit is further configured to realize selecting the Al models from multiple candidate Al models (Lim para [0047], where a specific model is selected based on corresponding user information) according to one or any combination of followings:
gender of the user (Lim para [0047], where user characteristic includes gender); 
age of the user (Lim para [0047], where user characteristic includes age); and 
position of the acoustic scene (Lim para [0075], where filtering parameters are chosen depending on the location of the user).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chien in view of Park by using the preprocessing of Lim (Lim para [0075]) on the noisy signal of Chien in view of Park (Chien col. 2 lines 46-57) in order to prevent unnecessary power consumption (Lim para [0074]).

Regarding claim 16, Chien in view of Park and Lim teaches:
The acoustic scene conversion apparatus as claimed in claim 15, further comprises: 
a positioning device for providing positional data of the acoustic scene conversion apparatus (Lim para [0072], where location information of the user is obtained), 
wherein the processor unit is further configured to realize: 
selecting the Al models from multiple candidate Al models according to the positional data of the acoustic scene (Lim para [0075], where filtering parameters are chosen depending on the location of the user).  

Regarding claim 17, Chien in view of Park teaches:
The acoustic scene conversion apparatus as claimed in claim 10, wherein the processing step further comprises: 
removing the scenic sounds from the sound signals according to a first Al model to generate de-noised sound signals (Park Fig. 1, Page 1 section 1, where R-CED is used to denoise a speech signal); and
Chien in view of Park does not teach:
enhancing voice sounds of the de-noised sound signals according to a second Al model to generate the enhanced voice sounds without scenic sounds.  
Lim teaches:
enhancing voice sounds of the de-noised sound signals according to a second Al model to generate the enhanced voice sounds without scenic sounds (Lim para [0060], where multiple AI models are used, and [0075], [0092], where pre-processing includes filtering noise and enhancing the speech signal).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chien in view of Park by using the preprocessing of Lim (Lim para [0075]) on the noisy signal of Chien in view of Park (Chien col. 2 lines 46-57) in order to prevent unnecessary power consumption (Lim para [0074]).

Regarding claim 18, Chien in view of Park teaches:
The acoustic scene conversion apparatus as claimed in claim 10, wherein the processing step further comprises:
removing the scenic sounds from the enhanced voice sounds according to a first Al model to generate the enhanced voice sounds without scenic sounds (Park Fig. 1, Page 1 section 1, where R-CED is used to denoise a speech signal).  
Chien in view of Park does not teach:
enhancing voice sounds of the sound signals according to a second Al model to generate the enhanced voice sounds; and
Lim teaches:
enhancing voice sounds of the sound signals according to a second Al model to generate the enhanced voice sounds (Lim para [0060], where multiple AI models are used, and [0075], [0092], where pre-processing includes filtering noise and enhancing the speech signal); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chien in view of Park by using the preprocessing of Lim (Lim para [0075]) on the noisy signal of Chien in view of Park (Chien col. 2 lines 46-57) in order to prevent unnecessary power consumption (Lim para [0074]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (Wang, N. Y. H., Wang, H. L. S., Wang, T. W., Fu, S. W., Lu, X., Wang, H. M., & Tsao, Y. (2020). Improving the intelligibility of speech for simulated electric and acoustic stimulation using fully convolutional neural networks. IEEE Transactions on Neural Systems and Rehabilitation Engineering, 29, 184-195.) Abstract teaches speech enhancement using fully convolutional neural networks for denoising signals; US 2021/0174820 A1 para [0068] teaches removing a background signal and replacing it with another acoustic signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658